PER CURIAM.
We are of opinion that upon the reversal of the interlocutory judgment and the ordering of new trial in the action the final judgment, whose only foundation was the existence of the interlocutory judgment, necessarily fell, and that the special term should have stricken said judgment from the record, upon motion being made for such relief. In view of the denial of such •application by the special term with permission to apply to the general term, although we think it was entirely unnecessary under the prayer for further and other relief contained in the motion papers herein, we think the motion should be granted striking from the record the said final judgment.